MANDATE

THE STATE OF TEXAS

TO THE 131ST JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on July 30, 2014, the cause upon appeal to revise
or reverse your judgment between

American National Insurance Company, Appellant

V.

The Conestoga Settlement Trust, The RE Family Trust and Shea Ungar A/K/A Hershey Ungar Trustee of the
RE Family Trust, Appellee

No. 04-13-00719-CV and Tr. Ct. No. 2011-CI-17464

was determined, and therein our said Court of Appeals made its order in these words:


    In accordance with this court’s opinion of this date, the trial court’s
judgment is AFFIRMED.

     We order that appellees the Conestoga Settlement Trust, the RE Family
Trust, and Shea Ungar a/k/a Hershey Ungar, Trustee of the RE Family Trust,
recover their costs of this appeal from appellant American National Insurance
Company.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on April 20, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                        No. 04-13-00719-CV

                             American National Insurance Company

                                                     v.

 The Conestoga Settlement Trust, The RE Family Trust and Shea Ungar A/K/A Hershey Ungar
                             Trustee of the RE Family Trust

        (NO. 2011-CI-17464 IN 131ST JUDICIAL DISTRICT COURT OF BEXAR COUNTY)


TYPE OF FEE                  CHARGES        PAID          BY
MOTION FEE                         $10.00   E-PAID        LORIEN WHYTE
COPIES                              $1.80   PAID          BRYAN KOST
MOTION FEE                         $10.00   E-PAID        KEITH KENDALL
MOTION FEE                         $10.00   E-PAID        KEITH KENDALL
MOTION FEE                         $10.00   E-PAID        KEITH KENDALL
MOTION FEE                         $10.00   E-PAID        MICHAEL HEYGOOD
MOTION FEE                         $10.00   PAID          BRIN & BRIN
MOTION FEE                         $10.00   E-PAID        JAMES C. ORR, JR.
MOTION FEE                         $10.00   E-PAID        JAMES C. ORR, JR.
FILING                            $100.00   PAID          BRIN & BRIN
INDIGENT                           $25.00   PAID          BRIN & BRIN
STATEWIDE EFILING FEE              $20.00   PAID          BRIN & BRIN
SUPREME COURT CHAPTER 51
FEE                                $50.00   PAID          BRIN & BRIN
MOTION FEE                         $10.00   E-PAID        BRIN & BRIN
COPIES                              $4.00   PAID          UNKNOWN
REPORTER'S RECORD                   $0.00   UNKNOWN       PAMELA SHEEHAN
MOTION FEE                         $10.00   E-PAID        DANIEL POZZA


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.
      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this April 20, 2015.

                                             KEITH E. HOTTLE, CLERK



                                             Cynthia A. Martinez
                                             Deputy Clerk, Ext. 53853